Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 10, 2005, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal precludes review of his claim that the sentence imposed was excessive (see People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Iorio, 276 AD2d 564 [2000]). Schmidt, J.P., Spolzino, Skelos, Lifson and McCarthy, JJ., concur.